                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF INDIANA
                             HAMMOND DIVISION

UNITED STATES OF AMERICA,                        )
                                                 )
                     Plaintiff,                  )
                                                 )
       vs.                                       )      2:13CR118-PPS
                                                 )
MICHAEL DWAYNE ENGLISH,                          )
                                                 )
                     Defendant.                  )

                                  OPINION AND ORDER

       My order of November 4, 2019 [DE 73] indicated that I would disregard recent

pro se filings by defendant Michael Dwayne English, labeled as a “Notice of

Constitutional Challenge to Statue (sic) and Motion to Intervene” [DE 67], “Consent of

Surety” [DE 68], “Notice Concerning Fiduciary Relationship” [DE 71], and “Notice to

Agent is Notice to Principal, etc.” [DE 72.]. As I indicated: “None of these filings

invokes a recognizable legal basis for granting English any relief in this closed criminal

case.” [DE 73 at 1.] English has submitted more of a similar sort of material under the

banner of what he has captioned a “Letter of Instruction,” in which English asserts

“ownership of Registered name MICHAEL DWAYNE ENGLISH” and that the court

has “no jurisdiction over said Registered name or any rights over said name.” [DE 74 at

2.]

       There are many variations on fanciful arguments contending that the federal

government has no authority over particular individuals who commit crimes within the
United States. Why they persist I don’t know, as they never succeed. As the Seventh

Circuit Court of Appeals has observed:

       We have repeatedly rejected their theories of individual sovereignty,
       immunity from prosecution, and their ilk. See United States v. Burke, 425
       F.3d 400, 408 (7th Cir. 2005); United States v. Hilgeford, 7 F.3d 1340, 1342
       (7th Cir. 1993) (rejecting the “shop worn” argument that a defendant is a
       sovereign and is beyond the jurisdiction bounds of the district court);
       United States v. Sloan, 939 F.2d 499, 500–01 (7th Cir. 1991); United States v.
       Schneider, 910 F.2d 1569, 1570 (7th Cir. 1990) (describing defendant's
       proposed “sovereign citizen” defense as having “no conceivable validity
       in American law”); United States v. Phillips, 326 Fed.Appx. 400 (7th Cir.
       2009) (dismissing jurisdiction arguments as frivolous because federal
       courts have subject matter and personal jurisdiction over defendants
       brought before them on federal indictments alleging violations of federal
       law). Regardless of an individual's claimed status of descent, be it as a
       “sovereign citizen,” a “secured-party creditor,” or a “flesh-and-blood
       human being,” that person is not beyond the jurisdiction of the courts.
       These theories should be rejected summarily, however they are presented.

United States v. Benabe, 654 F.3d 753, 767 (7th Cir. 2011). See also United States v. Jackson,

736 Fed.Appx. 143, 144 (7th Cir. 2018) (citing Benabe and summarily rejecting sovereign-

citizen arguments by a United States citizen charged with federal crimes). English’s

theories are equally frivolous. It is never my intention “to quash the presentation of

creative legal arguments or novel legal theories asserted in good faith.” Benabe, 654 F.3d

at 767. But, as in Benabe, the arguments are not raised in good faith after I have roundly

rejected them in a previous order. Having done so for the second time, I may disregard

any further such filings without dignifying them by an order.

       English is currently serving the 18-month term of supervised release imposed to

follow his term of imprisonment. Supervised release is scheduled to expire in less than



                                                2
a year. Despite his theories to the contrary, Michael Dwayne English remains subject to

the jurisdiction of this court and to the supervision of the United States Probation Office

pending the expiration of his term of supervised release, barring any violations of the

terms of supervision sufficiently serious to require a revocation that would send him

back to prison. I wish English good luck in successfully completing his term of

supervision and pursuing a lawful future as a contributing member of society.

       ACCORDINGLY:

       The Court will take no further action on defendant Michael English’s “Letter of

Instruction” and accompanying materials. [DE 74.]

       SO ORDERED.

       ENTERED: December 2, 2019.

                                           /s/ Philip P. Simon
                                          PHILIP P. SIMON, JUDGE
                                          UNITED STATES DISTRICT COURT




                                             3
